PER CURIAM:
This claim was submitted to . the Court for decision upon a Stipulation entered into by the parties wherein certain facts and circumstances of the claim were agreed to as follows:
1. On February 23, 2000, at approximately 6:30 a.m. claimant was traveling in her vehicle on Riggins Run Road in Doddridge County when her vehicle struck rocks on the road surface. The rocks came from a culvert that had washed out during flooding which had occurred a few days prior to the incident.
2. On the date in question, respondent was responsible for the maintenance of Riggins Run Road in Doddridge County and was aware of the condition of the road surface.
4. As a result of this incident, the front driver’s side tire burst. The sustained damage was in the amount of $38.16.
5. Respondent agrees that the amount of damages as put forth by the claimant is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of Riggins Run Road in Doddridge County on the date of claimant’s incident; that the negligence of respondent was the proximate cause of the damages sustained to claimant’s vehicle; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for her loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $38.16.
Award of $38.16.